                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


CHARLES SAMUEL JOHNSON, JR.                                                             PLAINTIFF


v.                                  CASE NO. 4:18-CV-04113


NURSE S. KING, et al.                                                               DEFENDANTS

                                              ORDER

       Before the Court is the Report and Recommendation filed November 26, 2018, by the

Honorable James R. Marschewski, United States Magistrate Judge for the Western District of

Arkansas. ECF No. 27. Judge Marschewski recommends that this case be dismissed without

prejudice for failure to comply with this Court’s previous order, the Court’s local rules, and failure

to prosecute the case. The parties have not filed objections to the Report and Recommendation and

the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts Judge

Marschewski’s Report and Recommendation in toto. Accordingly, this matter is hereby

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 14th day of December, 2018.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
